COX, J.,
dissenting
I respectfully dissent.
The distinction between public employees and public officers is merely one as to the exercise of power, but all hold office as a public trust.
The office of Mayor, as in this case, is not on established by the Constitution of the State of Ohio but is one created by the Charter of the C% of Youngstown. As such, the office can be and must be regulated by Ordinance of the City of Youngstown and not by Statutes of the State of Ohio.
The Ordinance did not make distinctions between employees as to the type of power that they may exercise in their job.
To hold otherwise would be stating that no elected office holder is ever entitled to sick leave or vacation.
Section 18 of the City Charter of Youngstown governs the office of Mayor and the City Charter does not distinguish this office from that of any other employee save and except that there can be no compensation change during the term of the office.
The ramifications of the majority ruling are too broad. For example, if a mayor had a heart attack and was required to be off the job for six weeks by his physician, would he then be removed front office for failure to perform his duties because he is not entitled to sick leave?
For this possible broad application of the majority ruling, I would affirm the trial court.